99 F.3d 1133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond M. WEINSTEIN, Plaintiff-Appellant,v.UNIVERSITY OF SOUTH CAROLINA;  The Board of Trustees of theUniversity of South Carolina;  William J. House,individually and in his official capacity as Dean of theCollege of Social Sciences and Professions with USC-Aiken;Trudy K. Henson, individually and in her official capacityas Chair of the Depart ment of Sociology with USC-Aiken;Blanche L. Premo-Hopkins, individually and in her offi cialcapacity as Vice Chancellor for Academic Affairs withUSC-Aiken;  Robert E. Alexander, individually and in hisofficial capacity as Chancellor with USC-Aiken;  John M.Palms, individually and in his official capacity asPresident of the University of South Carolina, Defendants--Appellees.
No. 96-1584.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

Raymond M. Weinstein, Appellant Pro Se.
Vance J. Bettis, GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the report and recommendation of the magistrate judge and granting summary judgment in favor of the Defendants on the grounds that Appellant's claims are barred by the principles of res judicata.  We have reviewed the record and the district court's opinion adopting the report and recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Weinstein v. University of South Carolina, No. CA-94-321-3-23BC (D.S.C. Mar. 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED